Citation Nr: 0818447	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  01-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury of the hands and feet, to include arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1947 to 
September 1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 Order of the U.S. Court of Appeals 
for Veterans Claims (Court).

In an April 2006 decision, the Board denied entitlement to 
service connection for residuals of a cold injury of the 
hands and feet, to include arthritis of the knees.  The 
veteran appealed the Board's decision to the Court.  By Order 
entered June 4, 2007, the Court granted the parties' Joint 
Motion for Remand.  In October 2007, the Board remanded the 
matter to the RO via the Appeals Management Center (AMC) in 
order to obtain a VA examination to determine whether the 
veteran has any permanent secondary debilitating effects to 
his hands and feet from his in-service exposure to the cold 
and whether his knee arthritis is a residual of his exposure 
to the cold. 


FINDINGS OF FACT

1.  The veteran does not currently have cold injuries in the 
hands and feet.

2.  The veteran's arthritis of the knees is not related to 
active military service.


CONCLUSION OF LAW

Residuals of a cold injury of the hands and feet, to include 
arthritis of the knees were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The service medical records are negative for complaints, 
diagnosis, or treatment of a cold injury involving the 
veteran's hands, feet, or knees.  The veteran acknowledges 
that he did not seek treatment for his injury after it 
occurred because there was no time to do so and no indication 
to him that anything was wrong.  His September 1951 discharge 
examination shows normal feet and upper and lower extremities 
upon clinical evaluation.

Several lay statements have been submitted, which indicate 
that all the personnel in the veteran's unit suffered from 
frostbite of their feet and hands due to the cold.  The lay 
evidence, including the veteran's statements, establishes an 
in-service injury to the veteran's hands and feet, thus 
establishing that element of service connection.   See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992) (Lay 
evidence is acceptable to prove the occurrence of an injury 
during service).

Pursuant to the Board's October 2007 remand, the veteran 
underwent a VA examination in November 2007.  With regard to 
the hands, the VA examiner opined that there were no clinical 
findings or objective evidence that in-service exposure to 
cold resulted in any moderate to severe permanent secondary 
debilitating effects.  He noted mild limitation of motion 
with no absence of range of motion of the joints of the 
veteran's fingers excluding his thumb.  There was no evidence 
of deformities, swelling, presence of nodules, or weakness.  
The mild sensory impairment is concurrent with the veteran's 
carpal tunnel syndrome.  The mild impairment during range of 
motion is concurrent with stiffness due to arthritis, a 
residual of cold exposure and age progression.

With regard to the veteran's feet, the November 2007 VA 
examiner opined that there were no clinical findings or 
objective evidence that in-service exposure to cold resulted 
in any moderate to severe permanent secondary debilitating 
effects.  The VA examiner formed this opinion after observing 
onychomycosis of the right and left great toes and thickness 
of the other toe nails, and dry skin.  There was no 
functional limitation because the range of motion was normal 
with no gait derangement and no muscle weakness to 
resistance. 

The November 2007 VA examiner opined that the veteran's knee 
arthritis is less likely than not a residual of his exposure 
to the cold during service.  The VA examiner based his 
opinion partly on the veteran's post-service history.  The 
veteran worked for over 30 years in an outdoor profession in 
Chicago.  He also played sports and stayed active until 
retirement.  He had no complaints or treatment for cold 
injuries during that time.  The VA examiner also notes that 
the examination showed no circulatory impairment as the ABI 
and distal pulses were normal.  The veteran denied symptoms 
of claudications or Raynauds phenomenon.  These findings 
counter the opinion of Dr. Friedrich from April 2002 when he 
stated that frostbite or hypothermia might be related to the 
veteran's present peripheral vascular disease of the lower 
extremities.  

Finally, the November 2007 VA examiner explained that cold 
injuries are reversible and not permanent as opposed to 
frostbite injuries which can result in long term 
complications.  Fourth degree frostbite is defined as damage 
that extends into the underlying muscle, bone, tendon, and 
dry black mummification.  The veteran did not embrace these 
symptoms.  Although lay statements from fellow service 
members cite frostbite, the veteran's post-service history 
and current diagnoses lead to the conclusion that the veteran 
suffered non-permanent cold injuries that do not relate to 
his current conditions.  Thus, the claim for service 
connection must be denied. 

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in May 2004 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim and by conducting VA 
examinations.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until October 2007.  
However, there is no prejudice to the appellant, as his claim 
for service connection is being denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Hence, issues concerning 
the disability evaluation and the effective date of the award 
do not arise in this instance.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for residuals of a cold 
injury of the hands and feet, to include arthritis of the 
knees is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


